  Case 1:17-cv-06127-ILG-ST Document 20 Filed 02/26/19 Page 1 of 1 PageID #: 54


                                            CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                February 26, 2019


TIME:                                10:00 A.M.


DOCKET NUMBER(S):                    CV-17-6127 (ILG)


NAME OF CASE(S):                     CHINCHA -V- PATEL



FOR PLAINTIFF(S):                    Leon



FOR DEFENDANT(S):                    Levin-Epstein



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  10:13 - 10:19

RULINGS FROM DISCOVERY CONFERENCE:

Defendant's Motion for Extension of Time to Complete Discovery [17] is granted. The deadline for completion of
discovery is extended to April 26, 2019 and the deadline for beginning dispositive motion practice is extended to May 27,
2019.
